Case 5:20-cv-00768-TJH-PVC Document 90 Filed 05/27/20 Pagel1of1 Page ID #:1899

—_

 

 

2
3
4
5
6
7
8 nited States District Court
: Central District of California
10 Western Division
11
12] KELVIN HERNANDEZ ROMAN, et al., EDCV 20-00768 TJH (PVCx)
13 Petitioners-Plaintiffs,
14 Vv
Orvser
15 | CHAD F. WOLF, et ai., [88]
16 Defendants-Respondents.
Ti
18 The Court has considered Respondents’ ex parte application to strike new

19 |] evidence and arguments contained in Petitioners’ traverse or, in the alternative, for
20 |] leave to file a sur reply to the traverse, together with the moving and opposing papers.

21
22 It is Orvered that the ex parte application be, and hereby is, Denied.

23
24 || Date: May 27, 2020

25

 

26

57 Senior United States District Jusge

28

 
